Ethridge, J.
(dissenting).
In my opinion the beginning of this controversy was the filing of the assessment roll assessing the benefits, and, as that was filed after the passage of the law creating Humphreys county,' the proceeding should have *866been filed in that county. Section 13 of the act creating Humphreys county provides:
“That all suits, both civil and criminal, now pending in the circuit and chancery courts of Washing-ton, Holmes, Yazoo, Sharkey and Sunflower counties, shall remain and be finally determined in said courts.”
Inasmuch as the assessment roll of benefits was not filed until long- after the approval of this act, this suit cannot be said to be a pending suit unless it was a part of a suit pending prior to that time in the chancery court of Yazoo county, and unless the creation of the drainage district under chapter 195, Laws of 1912, as amended by chapter 269 of the Laws of 1914, was a judicial proceeding, and was undetermined prior to the creation of Humphreys county. Laws of 1914, chapter 269, section 1, provides for the creation of drainage districts, and that on the petition of the owners of real property, describing the territory to be created into a district, the board of supervisors, or the chancery court in cases pending there, shall publish notice in a newspaper having circulation in the proposed district of the intention to organize a drainage district and appoint a day to hear objections, if any are offered; and unless at the hearing a majority of the landowners, owning- a majority of the land proposed to be included in the proposed district, shall object to the organization, the district would be created as therein provided, but if such majority shall protest that such board, or such court shall determine whether it shall proceed with the organization, and maps out a program of procedure, unnecessary to set out in this opinion, and upon the filing- of the report that the clerk shall give notice by publication calling upon the persons interested to appear on the date to be fixed, not earlier than twenty days nor later than forty days after the first publication, to show'cause for or against the establishment of said district, and further provides for a hearing by *867the board, or by the chancery court in cases before it, by which the question will be determined. By section 3, chapter 269, Laws of 1914, it is provided that such order of the board or chancellor shall have all the force of a judgment, and that any owner of real property within the district may appeal from said judgment to the chancery court, or chancellor in vacation, if from a decision of the board of supervisors, or to the supreme court if from a finding of the chancery court or chancellor, within twenty days after such order has been made;. but, if no appeal is taken within that time, such judgment shall be deemed conclusive and binding upon all real property within the district and upon the owners thereof; and' that any owner of property in the district proposed to be organized may within a like time, and in a like manner, appeal from an order refusing to establish such district.
There was no appeal within twenty days as provided therein, and, if the matter was a judicial one at all, it was final under the very terms of the act long before the creation of Humphreys county and ceased to be a pending suit. In my opinion, however, this proceeding is not a judicial proceeding, but is a proceeding of a legislative and administrative nature, and the legislature could have created the district itself without the intervention of any other agency whatever. The legislature may not change the nature of a legislative function by imposing upon a board or other agency powers and discretions which the legislature itself may have exercised without the intervention of such proceedings or board.
The creation of the drainage district is analogous to the creation of a municipality, or any other taxing district. It is legislative in its very nature, and not be judicial. It is true the legislature may enact a law to come into force in certain territory upon conditions, and may create an administrative board to determine *868the facts upon which said law may come into force in such territory; but doing so does not make the determination of these facts a judicial function. The legislative department may determine the facts for itself, or it may intrust that function to another body; but doing so does not make such body a judicial body,nor its proceedings a judicial proceeding. The executive department in the exercise of its functions frequently has to determine facts, but such a determination of facts by the executive is not the exercise of a judicial function.
In Railroad v. Dodd, 105 Miss. 23, et seq., 61 So. 743, 49 L. R. A. (N. S.) 565, it was held that proceedings before the railroad commission were not judicial functions from which an appeal could be granted to this court, and that chapter 86, Laws of 1.908, granting an appeal, was invalid. For additional authorities, see the opinion in that case and the briefs of counsel.
Section 7, chapter 269, Laws of 1914, provides for the assessment of benefit to accrue to the land of landowners in such district, and provides for the filing of such assessment and the giving of notice by publication, and that parties aggrieved may have a hearing, and that such board shall “enter its findings thereon, either confirming such assessment, or increasing, or diminishing the same;” and its finding, whether protest is filed or not, shall be final and have the force and effect of a judgment from which an appeal may be taken within twenty days, and that such assessment “shall stand as a final assessment of benefits upon the lands of the said district, . unless in the opinion of the commissioners it becomes necessary to raise the assessment of benefits to such lands because of additional benefits to the lands other than those assessed, or because it becomes absolutely necessary in order to raise funds to preserve and maintain-the improvements of the district.” Clearly, the proceeding for assessment of the benefits is a suit en*869tirely separable from and independent of the original order creating the district and the filing of the assessment roll, and the giving notice thereunder is the beginning of the suit, as this and all proceedings subsequent to it was admittedly made and instituted subsequent to the approval of the act creating Humphreys county, and it should have been instituted in the chancery court of Humphreys county, or that of Sharkey county. Other sections of the act creating Humphreys county provide for transcripts of records from the old counties to the .new county so far as they affect titles or property in Humphreys county.
In the present case, the chancery court has undertaken to exercise jurisdiction over territory situated beyond the confines of its district. Section 261, Hemingway’s Code (section 505, Code of 1906), provides:
A chancellor shall be appointed for and from each of said districts. He may hold terms of court in any other district with the consent of the chancellor thereof when in their opinion the public interest may require-. ’ ’
Under this section he is to be appointed “for” and “from” each of said districts, and it is provided that he may hold terms of court in any other district “with the consent” of the chancellor thereof “when in their opinion the public interest may require. ’ ’ In all other cases his functions are limited to his own district, and it was clearly unlawful for him to exercise judicial powers affecting the citizens and property of people entirely bevond the confines of his district.